Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52165 SAN JOAQUIN BANCORP (Exact name of registrant as specified in its charter) CALIFORNIA (State or other jurisdiction of incorporation or organization) 20-5002515 (I.R.S. Employer Identification No.) 1000 Truxtun Avenue, Bakersfield, California (Address of principal executive offices) (Zip Code) (661) 281-0360 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: No par value Common Stock: 3,936,529 shares outstanding at August 5, 2009 TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statements of Cash Flows 3 Notes to Unaudited Consolidated Financial Statements 4 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 42 ITEM 4. CONTROLS AND PROCEDURES 44 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 45 ITEM 1A. RISK FACTORS 45 ITEM 2. UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 49 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 49 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 49 ITEM 5. OTHER INFORMATION 49 ITEM 6. EXHIBITS 49 This report contains some forward-looking statements about the Company for which it claims the protection of the safe harbor provisions contained in the Private Securities Litigation Reform Act of 1995, including statements with regard to descriptions of our plans or objectives for future operations, products or services, and forecasts of our financial condition, results of operation, or other measures of economic performance. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include the words "believe," "expect," "anticipate," "intend," "plan," "estimate," or words of similar meaning, or future or conditional verbs such as "will," "would," "should," "could," or "may." Forward-looking statements, by their nature, are subject to risks and uncertainties. A number of factors many of which are beyond our control or ability to predict could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements and past results should not be considered an indication of our future performance. Some of these risk factors include, but are not limited to: certain credit, market, operational, liquidity and regulatory risks associated with our business as well as price volatility, availability of credit, illiquid markets, reputational risks, changes in business or economic conditions internationally, nationally or in California, changes in the interest rate environment, access to and the cost of capital, potential acts of terrorism and actions taken in response; fluctuations in asset prices including, but not limited to, stocks, bonds, commodities or other securities, and real estate; volatility of rate sensitive deposits and investments; concentrations of real estate collateral securing many of our loans; deterioration in the credit quality of some of our borrowers, rising unemployment rates, operational risks including data processing system failures and fraud; accounting estimates and judgments; compliance costs associated with regulatory requirements and the internal control structure and procedures for financial reporting; changes in the securities markets, and inflationary factors. These risk factors are not exhaustive and additional factors that could have an adverse effect on our business and financial performance are set forth under Risk Factors and Cautionary Factors That May Affect Future Results in Item 1A and elsewhere in our most recent annual report on Form 10-K and in Part II, Item 1A of this report, under the caption Risk Factors. Forward-looking statements speak only as of the date they are made. We do not undertake to update forward-looking statements to reflect circumstances or events that occur after the date forward-looking statements are made except as required by law. You are advised, however, to consult any further disclosures we make on related subjects in future periodic reports on Form 10-Q and current reports on Form 8-K filed with the SEC. In addition, past operating results are not necessarily indicative of the results to be expected for future periods. PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SAN JOAQUIN BANCORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) June 30, 2009 December 31, 2008 ASSETS Cash and due from banks $ 18,220,000 $ 31,607,000 Interest-bearing deposits in banks 12,580,000 568,000 Federal funds sold - 520,000 Total cash and cash equivalents 30,800,000 32,695,000 Investment securities: Held-to-maturity (market value of $38,817,000 and $88,663,000 at June 30, 2009 and December 31, 2008, respectively) 38,806,000 89,177,000 Available-for-sale 16,136,000 6,335,000 Total Investment Securities 54,942,000 95,512,000 Loans, net of unearned income 712,091,000 772,998,000 Allowance for loan losses (45,024,000) (15,537,000) Net Loans 667,067,000 757,461,000 Premises and equipment 14,133,000 13,345,000 Investment in real estate - 513,000 Interest receivable and other assets 67,112,000 36,482,000 TOTAL ASSETS $ 834,054,000 $ 936,008,000 LIABILITIES Deposits: Noninterest-bearing $ 163,317,000 $ 172,317,000 Interest-bearing 522,786,000 595,141,000 Total Deposits 686,103,000 767,458,000 Short-term borrowings 61,950,000 48,400,000 Long-term debt and other borrowings 16,310,000 17,076,000 Accrued interest payable and other liabilities 32,645,000 46,702,000 Total Liabilities 797,008,000 879,636,000 SHAREHOLDERS' EQUITY Common stock, no par value - 20,000,000 shares authorized; 3,936,529 and 3,936,529 issued and outstanding at June 30, 2009 and December 31, 2008, respectively 20,683,000 20,683,000 Additional paid-in capital 865,000 718,000 Retained earnings 17,541,000 37,576,000 Accumulated other comprehensive income (loss) (2,043,000) (2,605,000) Total Shareholders' Equity 37,046,000 56,372,000 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 834,054,000 $ 936,008,000 See Notes to Unaudited Consolidated Financial Statements 1 SAN JOAQUIN BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) Quarter Ended June 30 Year to date June 30 2009 2008 2009 2008 INTEREST INCOME Loans (including fees) $ 8,378,000 $ 11,926,000 $ 17,699,000 $ 24,869,000 Investment securities: Taxable investment securities 408,000 969,000 967,000 2,083,000 Tax-exempt investment securities 18,000 38,000 56,000 76,000 Fed funds & other interest-bearing balances 1,000 6,000 6,000 14,000 Total Interest Income 8,805,000 12,939,000 18,728,000 27,042,000 INTEREST EXPENSE Deposits 2,476,000 3,787,000 5,561,000 8,858,000 Short-term borrowings 19,000 370,000 50,000 880,000 Long-term borrowings 223,000 207,000 457,000 485,000 Total Interest Expense 2,718,000 4,364,000 6,068,000 10,223,000 Net Interest Income 6,087,000 8,575,000 12,660,000 16,819,000 Provision for loan losses 6,788,000 218,000 43,819,000 328,000 Net Interest Income After Loan Loss Provision (701,000) 8,357,000 (31,159,000) 16,491,000 NONINTEREST INCOME Service charges & fees on deposits 354,000 280,000 716,000 537,000 Other customer service fees 259,000 331,000 479,000 595,000 Gain on sale of real estate & other assets - - 781,000 - Gain on sale of available-for-sale securities 22,000 - 168,000 - Other 92,000 267,000 198,000 516,000 Total Noninterest Income 727,000 878,000 2,342,000 1,648,000 NONINTEREST EXPENSE Salaries and employee benefits 2,461,000 2,747,000 4,539,000 5,503,000 Occupancy 244,000 251,000 466,000 486,000 Furniture & equipment 372,000 309,000 756,000 597,000 Promotional 161,000 174,000 332,000 347,000 Professional 759,000 371,000 1,142,000 690,000 Other 1,515,000 682,000 2,977,000 1,298,000 Total Noninterest Expense 5,512,000 4,534,000 10,212,000 8,921,000 Income (Loss) Before Taxes (5,486,000) 4,701,000 (39,029,000) 9,218,000 Income Taxes (3,662,000) 2,058,000 (18,994,000) 3,988,000 NET INCOME (LOSS) $ (1,824,000) $ 2,643,000 $ (20,035,000) $ 5,230,000 Basic Earnings per Share $ (0.46) $ 0.67 $ (5.09) $ 1.33 Diluted Earnings per Share $ (0.46) $ 0.65 $ (5.09) $ 1.29 See Notes to Unaudited Consolidated Financial Statements 2 SAN JOAQUIN BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Year to date June 30 2009 2008 Cash Flows From Operating Activities: Net Income $ (20,035,000) $ 5,230,000 Adjustments to reconcile net income to net cash provided by operating activities: Provision for possible loan losses 43,819,000 328,000 Depreciation and amortization 499,000 447,000 Stock-based compensation expense 147,000 144,000 Net gain on sale of real estate & other assets (781,000) - Deferred income taxes (15,222,000) (249,000) Net amortization (accretion) of investment securities (254,000) 27,000 Increase in interest receivable and other assets (15,424,000) (2,685,000) Increase in accrued interest payable and other liabilities 10,167,000 (429,000) Total adjustments 22,951,000 (2,417,000) Net Cash Provided by Operating Activities 2,916,000 2,813,000 Cash Flows From Investing Activities: Proceeds from maturing and called investment securities 54,251,000 36,964,000 Net increase in loans made to customers 22,929,000 (27,390,000) Net additions to premises and equipment 7,000 (1,327,000) Net Cash Applied to Investing Activities 63,760,000 (1,793,000) Cash Flows From Financing Activities: Net increase (decrease) in demand deposits and savings accounts (76,744,000) (14,891,000) Net increase (decrease) in certificates of deposit (4,611,000) 26,261,000 Net increase (decrease) in short-term borrowings 13,550,000 (6,600,000) Payments on long-term debt and other borrowings (766,000) (6,000) Proceeds from long term debt and other borrowings - - Cash dividends paid - (1,074,000) Proceeds from issuance of common stock - 390,000 Net Cash Provided by Financing Activities (68,571,000) 4,080,000 Net Increase (Decrease) in Cash and Cash Equivalents (1,895,000) 5,100,000 Cash and Cash Equivalents, at Beginning of Period 32,695,000 26,928,000 Cash and Cash Equivalents, at End of Period $ 30,800,000 $ 32,028,000 Supplemental disclosures of cash flow information Cash paid during the period for: Interest on deposits $ 5,540,000 $ 8,871,000 Income taxes $ - $ 4,201,000 See Notes to Unaudited Consolidated Financial Statements 3 SAN JOAQUIN BANCORP AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING AND REPORTING POLICIES Nature of Operations San Joaquin Bancorp (the Company) is a California corporation registered as a bank holding company subject to the regulatory oversight of the Federal Reserve System under the Bank Holding Company Act of 1956, as amended. The Company is headquartered in Bakersfield, California. In July 2006, the Company acquired all of the outstanding shares of San Joaquin Bank (the Bank). The Bank is an FDIC insured, California state-chartered bank, and a member of the Federal Reserve System that commenced operations in December 1980. The Bank has four branches. Three branches are in Bakersfield and one is in Delano, California. The Company's primary market area is Kern County, California. In 1987, the Bank formed a subsidiary, Kern Island Company, to acquire, develop, sell or operate commercial or residential real property located in the Company's market area. In 1993, the Bank formed a limited partnership, Farmersville Village Grove Associates (a California limited partnership), to acquire and operate low-income housing projects under the auspices of the Rural Economic and Community Development Department (formerly Farmers Home Administration), United States Department of Agriculture. Kern Island Company is the 5% general partner and the Bank is the 95% limited partner. The companys investment in Kern Island Company and Farmersville Village Grove Associates is included in Investment in real estate on the balance sheet. During the first quarter of 2009, Farmersville Village Grove Associates sold all of its real estate. During August 2006, San Joaquin Bancorp formed San Joaquin Bancorp Trust #1, a Delaware statutory business trust, for the purpose of completing a private placement of $10 million in floating rate trust preferred securities. Basis of Consolidation The consolidated financial statements include San Joaquin Bancorp and its wholly-owned subsidiaries with the exception of San Joaquin Bancorp Trust #1 (the Trust.) All financial information presented in these financial statements includes the operations of the Bank and its subsidiaries year-to-date and on a comparative basis in prior years. All material intercompany accounts and transactions have been eliminated in consolidation. The Trust was established for the purpose of issuing trust preferred securities. Based on the requirements of the Financial Accounting Standards Board Interpretation (FIN) 46R and accepted industry interpretation and presentation, the Trust has not been consolidated. Instead, the Companys investment in the Trust is included in other assets on the balance sheet and junior subordinated debentures are presented in long-term debt. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) and with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated by the Securities and Exchange Commission (the SEC). Accordingly, they do not include all of the information and footnotes required for audited financial statements. In the opinion of Management, the unaudited consolidated financial statements contain all adjustments necessary to present fairly the Companys consolidated financial position at June 30, 2009 and December 31, 2008, the results of operations for the six months ended June 30, 2009 and 2008, and cash flows for the six month periods ended June 30, 2009 and 2008. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for losses on loans and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans. In connection with the determination of the allowances for losses on loans and foreclosed real estate, management obtains independent appraisals for significant properties. 4 While management uses available information to recognize losses on loans, future additions to the allowances may be necessary based on changes in historical loss ratios, concentration risks, lending policies and procedures, local and regional economic conditions, nature of the portfolio and terms of loans, experience, ability and depth of lending management, credit quality, quality of the loan review system, collateral values, and effects of other external factors, such as, competition, legal and regulatory requirements. In addition, regulatory agencies, as an integral part of their examination process, periodically review the Company's allowances for losses on loans. Such agencies may require the Company to recognize additions to the allowances based on their judgments about information available to them at the time of their examination. These interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto as well as other information included in the Companys most recent Annual Report on Form 10-K. The results of operations for the six month periods ended June 30, 2009 and 2008 may not necessarily be indicative of the operating results for the full year. Reclassifications Certain prior period amounts have been reclassified for comparative purposes to conform to the presentation in the current year financial statements. Recent Accounting Pronouncements In March 2008, the Financial Accounting Standards Board issued SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities  an Amendment of Statement No. 133 (SFAS No. 161). SFAS No. 161 enhances disclosure requirements about (a) how and why an entity uses derivative instruments, (b) how derivative instruments and related hedged items are accounted for under SFAS No. 133 and its related interpretations, and (c) how derivative instruments and related hedged items affect an entitys financial position, financial performance and cash flows. This statement is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. The Corporation has adopted SFAS No. 161 in connection with its financial statements for the quarter ending March 31, 2009. Disclosure information required by this pronouncement is included in Note 5 to these financial statements. On April 9, 2009, the FASB finalized four FASB Staff Positions (FSPs) regarding the accounting treatment for investments including mortgage-backed securities. These FSPs changed the method for determining if an Other-than-temporary impairment (OTTI) exists and the amount of OTTI to be recorded through an entitys income statement. The changes brought about by the FSPs provide greater clarity and reflect a more accurate representation of the credit and noncredit components of an OTTI event. The four FSPs are as follows: FSP SFAS 157-3 Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not Active  clarifies the application of SFAS 157,  Fair Value Measurements , in a market that is not active and provides an example to illustrate key considerations in determining the fair value of a financial asset when the market for that financial asset is not active. FSP SFAS 157-4 Determining Fair Value When the Volume and Level of Activity for the Assets or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly provides guidelines for making fair value measurements more consistent with the principles presented in SFAS 157, Fair Value Measurements. FSP  SFAS 115-2 and SFAS 124-2, Recognition and Presentation of Other-than-temporary impairments provides additional guidance designed to create greater clarity and consistency in accounting for and presenting impairment losses on securities. FSP SFAS 107-1 and APB 28-1, Interim Disclosures about Fair Value of Financial Instruments enhances consistency in financial reporting by increasing the frequency of fair value disclosures. These staff positions are effective for financial statements issued for periods ending after June 15, 2009, with early application possible for the first quarter of 2009. The Company elected not to adopt any of the above positions early. The Company has not completed its evaluation of the impact of these standards on its results of operation and financial position. 5 Cash Dividend The Companys Board of Directors has announced it will suspend dividends for 2009 to enhance capital growth. There are 20,000,000 shares of common stock, no par value, authorized. There were 3,936,529 and 3,936,529 shares issued and outstanding at June 30, 2009 and December 31, 2008, respectively. The Company also has 5,000,000 authorized shares of preferred stock, with 0 shares outstanding. NOTE 2 - STOCK COMPENSATION Effective January 1, 2006, the Company adopted the requirements of SFAS 123R on a prospective basis. Compensation expense was $147,000 and $144,000 for the six months ended June 30, 2009 and 2008, respectively. NOTE 3 - LOANS AND ALLOWANCE FOR POSSIBLE LOAN LOSSES Loans by major category consist of the following: June 30, 2009 December 31, 2008 Commercial and industrial loans $ 74,605,000 $ 84,998,000 Real estate loans Construction and land development 160,514,000 196,371,000 Secured by residential properties 28,996,000 33,202,000 Secured by farmland 70,378,000 65,283,000 Secured by commercial properties 349,177,000 363,128,000 Consumer loans 3,656,000 4,719,000 Loans to finance agricultural production 23,476,000 25,080,000 All other loans 2,421,000 1,731,000 Gross Loans 713,223,000 774,512,000 Less: Deferred loan fees 1,132,000 1,514,000 Total Loans, net of unearned income 712,091,000 772,998,000 Less: Allowance for possible loan losses 45,024,000 15,537,000 Net Loans $ 667,067,000 $ 757,461,000 At June 30, 2009 and December 31, 2008, loans included fair value adjustments of $8,960,000 and $32,606,000, respectively, for loans hedged in accordance with SFAS No. 133. At June 30, 2009 and December 31, 2008, the Company had loans amounting to approximately $157,367,000 and $89,934,000, respectively, which were specifically classified as loans that, when based upon current information and events, it is possible that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement. At these dates, classified loans included $92,833,000 and $66,917,000 in impaired loans, respectively. Under generally accepted accounting principles, a loan is considered impaired when, based on current information and events, it is probable that we may be unable to collect all amounts due according to the contractual terms of the loan agreement. Impaired loans are measured based on the present value of expected future cash flows, discounted at the loan's effective interest rate or, as a practical expedient, at the loan's observable market price or the fair value of the collateral if the loan is collateral-dependent. Under some circumstances, a loan which is deemed impaired may still perform in accordance with its contractual terms. Loans that are considered impaired are generally placed on nonaccrual status unless the loan is well secured and in the process of collection. 6 The following table presents summary information relating to loan impairment and the allowance for loan losses: June 30, 2009 June 30, 2008 Loans not determined to be impaired $ 620,390,000 $ 707,595,000 Recorded investment in impaired loans: Impaired loans with a specific valuation allowance 62,528,000 21,158,000 Impaired loans without a specific valuation allowance 30,305,000 45,759,000 Total Impaired Loans 92,833,000 66,917,000 Unearned income (1,132,000) (1,514,000) Total loans, net of unearned income 712,091,000 772,998,000 General provision for probable loan losses under SFAS 5 (26,874,000) (13,007,000) Valuation allowance related to impaired loans under SFAS 114 (18,150,000) (2,530,000) Total allowance for loan losses (45,024,000) (15,537,000) Net Loans $ 667,067,000 $ 757,461,000 Changes in the allowance for loan losses are as follows: Quarter Ended June 30 Year to Date June 30 2009 2008 2009 2008 Beginning Balance $ 41,872,000 $ 9,438,000 $ 15,537,000 $ 9,268,000 Provision charged to expense 6,788,000 218,000 43,819,000 328,000 Loans charged off (3,636,000) - (14,340,000) - Recoveries - 38,000 8,000 98,000 Ending Balance $ 45,024,000 $ 9,694,000 $ 45,024,000 $ 9,694,000 The following is a summary of information pertaining to impaired loans: June 30 December 31 2009 2008 Impaired loans with specific valuation allowance $ 62,528,000 $ 21,158,000 Valuation allowance related to impaired loans (18,150,000) (2,530,000) Impaired loans without specific valuation allowance 30,305,000 45,759,000 Impaired loans, net of valuation allowance $ 74,683,000 $ 64,387,000 The valuation allowance represents the portion of the recorded investment in impaired loans that the company believes is probable that will not be collectible. When losses relating to impaired loans are confirmed, they are charged against the valuation allowance included in the allowance for loan losses. Quarter to Date Year to Date June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Average investment in impaired loans for the period 95,971,132 $ 9,444,000 80,801,945$ $ 7,100,000 Interest recognized during the period for impaired loans - 166,000 - 166,000 Interest recognized on a cash basis during the period for impaired loans - 7 Interest income on impaired loans is recognized as earned on an accrual basis except for impaired loans that have been placed on nonaccrual status. $92,833,000 of the loans disclosed above was on nonaccrual status at June 30, 2009 compared to $44,134,000 at December 31, 2008. Interest income received on nonaccrual impaired loans is recognized as received on a cash basis. At June 30, 2009, approximately $6,445,000 in additional funds was committed to be advanced in connection with impaired loans. The remaining commitments primarily relate to lines of credit, and some of these commitments are expected to expire without being drawn upon. Therefore, the total commitments do not necessarily represent future required advances. NOTE 4 - DISCLOSURES ABOUT FAIR VALUE OF ASSETS AND LIABILITIES Effective January 1, 2008, the Company adopted Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. SFAS 157 has been applied prospectively as of the beginning of the year. SFAS 157 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. SFAS 157 also establishes a fair value hierarchy which requires the use of observable inputs and minimizes the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1 Quoted prices in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. Level 2 Inputs other than quoted prices included within Level 1 that are observable for assets or liabilities, either directly or indirectly through corroboration with observable market data. Level 2 inputs include (a)quoted prices for similar assets or liabilities in active markets, (b) quoted prices for identical or similar assets or liabilities in markets that are not active, (c)inputs other than quoted prices that are observable for the asset or liability (for example, interest rates and yield curves observable at commonly quoted intervals, volatilities, prepayment speeds, loss severities, credit risks, and default rates), and (d) inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level 3 Unobservable inputs used to measure fair value to the extent that observable inputs are not available and that are supported by little or no market activity for the asset or liability at the measurement date. Following is a description of the valuation methodologies used for instruments measured at fair value on a recurring basis and recognized in the accompanying balance sheet, as well as, the general classification of such instruments pursuant to the valuation hierarchy. Available-for-sale (AFS) Securities Where quoted market prices are available in an active market, securities are classified within Level 1 of the valuation hierarchy. Level 1 securities include primarily highly liquid government bonds such as U.S. Treasury securities. If quoted market prices are not available, then fair values are estimated by using pricing models, quoted prices of securities with similar characteristics or discounted cash flows. Level 2 securities include U.S. agency securities, mortgage-backed agency securities, collateralized mortgage obligations, obligations of states and political subdivisions, and asset-backed and other securities. In certain cases where Level 1 or Level 2 inputs are not available, securities are classified within Level 3 of the hierarchy. All AFS securities for the reporting period are categorized in Level 1 and 2. 8 Derivative Financial Instruments Interest Rate Swaps  the fair value of interest rate swap agreements is determined based on the London Interbank Offering Rate (LIBOR) yield curve for assets and liabilities with equivalent maturities. The calculation estimates fair value by discounting the future cash flows due under agreement using the projected yield curve rate. Interest Rate Caps  the fair value of interest rate cap agreements is determined based on the projected yield curve for assets and liabilities with equivalent maturities. The calculation estimates fair value by discounting the expected cash flows due under agreement using the projected yield curve rate. Assets and Liabilities Measured at Fair Value on a Recurring Basis Fair Market value at Reporting Date Using Quoted Prices in Active Significant Markets for Identical Significant Other Unobservable Assets Observable Inputs Description June 30, 2009 (Level 1) Inputs (Level 2) (Level 3) Assets: Available-for-sale securities $ 16,136,000 $ 2,448,000 $ 13,688,000 $ - Liabilities: Derivatives 20,612,000 - 20,612,000 - Following is a description of the valuation methodologies used for instruments measured at fair value on a non-recurring basis and recognized in the accompanying balance sheet, as well as the general classification of such instruments pursuant to the valuation hierarchy. Impaired Loans Loan impairment is determined when full payment under the loan terms is not expected to be probable. Impaired loans can be carried at the present value of estimated future cash flows using the current loan rate, or the fair value of collateral if the loan is collateral dependent. If the carrying value of loans has been determined based on observable market prices or fair values of collateral, these amounts fall within the scope of SFAS 157 as a fair value measurement. During the second quarter of 2009, certain loans were evaluated for impairment. In each case, the fair value of the loans was determined using the fair value of collateral as determined by an independent real estate appraiser using sales of comparable collateral. This valuation falls within the scope of Level 2 Inputs based upon value determination using the highest-and-best-use concept explained in SFAS 157. Assets Measured at Fair Value on a Nonrecurring Basis Fair Market value at Reporting Date Using Quoted Prices in Active Significant Markets for Identical Significant Other Unobservable Assets Observable Inputs Description June 30, 2009 (Level 1) Inputs (Level 2) (Level 3) Impaired Loans, net $ 74,683,000 $ - $ 74,683,000 $ - 9 NOTE 5 - DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITIES The Company uses derivative financial instruments in the form of interest rate swap agreements as a means of reducing volatility of certain asset and liability values caused by changes in interest rates. Interest rate swap agreements derive their value from underlying interest rates. These transactions involve both credit and market risk. The notional amounts are amounts on which calculations, payments, and the value of the derivative are based. Notional amounts do not represent direct credit exposures. Direct credit exposure is limited to the net difference between the calculated amounts to be received and paid, if any. Such difference, which represents the fair value of the derivative instruments, is reflected on the Companys balance sheet as Interest receivable and other assets or Accrued interest payable and other liabilities. The Company is exposed to credit-related losses in the event of nonperformance by the counterparties to these agreements. The Company controls the credit risk of its financial contracts through collateral requirements, credit approvals, limits and monitoring procedures, and does not expect any counterparties to fail their obligations. The Company deals only with primary dealers. Interest Rate Risk Management - Cash Flow Hedging Instruments The Company has one interest rate swap agreement with a third party to manage the interest rate change risk that may affect the amount of interest expense of our $10,000,000 variable-rate junior subordinated note. The interest rate swap agreement is a derivative financial instrument that qualifies as a cash flow hedge and is accounted for using the critical terms matched method under SFAS 133. Under an interest rate swap agreement, we agree to pay a series of fixed payments in exchange for receiving a series of floating rate payments based upon the three-month LIBOR from the third party. Interest rate swap agreements are considered to be a hedge against changes in the amount of future cash flows associated with our interest expense for our trust preferred securities.
